Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page11ofof31
                                                                  31PageID
                                                                     PageID#:#:552
                                                                                3098




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                          Case No.: 12-CV-5583
Efrain Danilo Mendez a/k/a Efrain D. Mendez-Rivera, Aldraily
Alberto Coiscou, Fernando Molina a/k/a Jorge Luis Flores Larios,
Siryi Nayrobik Melendez, Rene Alexander Oliva, Juan Flores-
Larios, Ramiro Cordova, and Daniel Sante, individually and on             FIRST AMENDED
behalf of all others similarly situated,                                  COMPLAINT


                                               Plaintiffs,
                                -against-


U.S. Nonwovens Corp., Samuel Mehdizadeh a/k/a Solomon
Mehdizadeh, Shervin Mehdizadeh Mehdizadeh, and Rody
Mehdizadeh,

                                               Defendant.


                         FIRST AMENDED CLASS ACTION COMPLAINT

        Plaintiffs Efrain Danilo Mendez a/k/a Efrain D. Mendez-Rivera, Aldraily Alberto

Coiscou, Fernando Molina a/k/a Jorge Luis Flores Larios, Siryi Nayrobik Melendez, Rene

Alexander Oliva, Juan Flores Larios, Ramiro Cordova and Daniel Sante (“Plaintiffs”),

individually and on behalf of all others similarly situated, as class representatives, upon personal

knowledge as to themselves and upon information and belief as to other matters, allege as

follows:

                                    NATURE OF THE ACTION

        1.         U.S. Nonwovens Corp. (U.S. Nonwovens) manufactures a wide range of products

that include household cleaning products, disposable cleaning wipes for personal hygiene and

other cleaning uses, other non-woven products, and laundry cleaning and care products. Its

clients in the past six years have included Wal-Mart, K-Mart, Sears, CVS, Walgreens and other

large retailers.
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page22ofof31
                                                                  31PageID
                                                                     PageID#:#:553
                                                                                3099




       2.     The Defendants operate three factories in the shadow of the Central Islip

Courthouse, which are located at 100 Emjay Blvd., 105 Emjay Blvd., and 110 Emjay Blvd,

Brentwood, New York. In addition to the Brentwood, New York locations, U.S. Nonwovens

maintains a warehouse and distribution center in Hauppauge, New York.

       3.     Named Plaintiffs are part of an immigrant workforce that have been victims of

U.S. Nonwovens’ policies of failing to pay overtime, delaying in the payment of overtime,

imposing a workday of over 10 hours, failing to pay the New York spread of hours premium, and

in some instances refusing to even pay straight wages to employees.

       4.     By this Second Amended Complaint, the plaintiffs assert the following causes of

action against U.S. Nonwovens and the defendants:

              (a) A First Cause of Action for failure to timely pay overtime under the FLSA, 29

                  U.S.C. 201 et seq. and the supporting regulations;

              (b) A Second Cause of Action for failure to pay overtime under the FLSA, 29

                  U.S.C. 201 et seq. and the supporting regulations;

              (c) A Third Cause of Action for unpaid overtime under the NYLL;

              (d) A Fourth Cause of Action for untimely payment of wages under the NYLL;

              (e) A Fifth Cause of Action for failure to pay spread of hours pay as required by

                  the NYLL and the supporting regulations of 12 NYCRR §§142-2.4 and 142-

                  2.18;

              (f) A Sixth Cause of Action for failure to provide wage notices under Section

                  195.1 of the NYLL; and

              (g) A Seventh Cause of Action for common law breach of contract for failure to

                  pay agreed-upon straight wages under the New York Common Law.



                                              -2-
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page33ofof31
                                                                  31PageID
                                                                     PageID#:#:554
                                                                                3100




                                            Plaintiffs

       5.      Each named plaintiff herein is an adult individual who is a resident of Suffolk

County, New York.

       6.      Each named plaintiff herein was employed by the Defendants during the relevant

time period.

       7.      Each named plaintiff herein is a covered employee within the meaning of the

FLSA and the NYLL.

       8.      A written consent form for each named plaintiff has been filed with this Court.

                                           Defendants

       9.      Defendants U.S. Nonwovens Corp., Samuel Mehdizadeh a/k/a Solomon

Mehdizadeh, Shervin Mehdizadeh Mehdizadeh, and Rody Mehdizadeh jointly employed the

Plaintiffs and similarly situated employees during the relevant time period. Each Defendant has

had substantial control over Plaintiffs working conditions, and over the unlawful policies and

practices alleged herein.

                                     U.S. Nonwovens Corp.

       10.     U.S. Nonwovens Corp. (“U.S. Nonwovens”) has operated warehouses and

factories located in Brentwood, and Hauppauge, Long Island during the relevant period.

       11.     U.S. Nonwovens is a domestic business corporation, organized and existing under

the laws of New York.

       12.     Upon information and belief, U.S. Nonwovens’ principal executive office is

located at 100 Emjay Blvd., Brentwood, New York.




                                               -3-
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page44ofof31
                                                                  31PageID
                                                                     PageID#:#:555
                                                                                3101




        13.     U.S. Nonwovens is a covered employer within the meaning of the FLSA and the

NYLL, and at all during the relevant time period employed and/or jointly employed the Plaintiffs

and similarly situated employees.

        14.     During the relevant time period, U.S. Nonwovens maintained control, oversight,

and direction over Plaintiff and similarly situated employees, including timekeeping, payroll and

other employment practices that applied to them.

        15.     Upon information and belief, U.S. Nonwovens applies the same employment

policies, practices, and procedures to all non-exempt factory workers, including policies,

practices, and procedures with respect to payment of overtime compensation, and spread of

hours pay.

        16.     Upon information and belief, for each calendar year within the relevant time

period and up to the present time, U.S. Nonwoven Corp’s annual gross volume of sales made or

business done was not less than $500,000.00.

                                      Individual Defendants

        17.     The defendants Samuel Mehdizadeh a/k/a Solomon Mehdizadeh (Samuel

Mehdizadeh), Shervin Mehdizadeh Mehdizadeh (Shervin Mehdizadeh), and Rody Mehdizadeh

(collectively the “Individual Defendants”) are shareholders in U.S. Nonwovens.

        18.     Shervin Mehdizadeh and Rody Mehdizadeh are brothers. Samuel Mehdizadeh is

their father.

        19.     The Individual Defendants together own 100% of the outstanding shares of stock

of U.S. Nonwovens.




                                               -4-
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page55ofof31
                                                                  31PageID
                                                                     PageID#:#:556
                                                                                3102




        20.     The Individual Defendants obtained a controlling interest in U.S. Nonwovens in

2005. See Stipulation of Settlement Dated October 3, 2005, a copy of which is annexed hereto

as Exhibit A.

                                       Samuel Mehdizadeh

        21.     Upon information and belief Samuel Mehdizadeh is a resident of the State of New

York.

        22.     Upon information and belief, Samuel Mehdizadeh has been a shareholder of U.S.

Nonwovens since October 2005.

        23.     By agreement dated January 2, 1997, US Nonwovens hired Samuel Mehdizadeh

as the General Manager to be responsible for its day-to-day operations

        24.     Samuel Mehdizadeh has served in various capacities since January 2, 1997,

including General Manager, President, Chairman, and Chief Executive Officer.

        25.     Upon information and belief, at all relevant times, Samuel Mehdizadeh has had

power over personnel decisions at U.S. Nonwovens, including the power to hire and fire

employees, set their wages, and otherwise control the terms and conditions of their employment.

        26.     Upon information and belief, at all relevant times, Samuel Mehdizadeh has had

power over payroll decisions at U.S. Nonwovens, including the power to retain time and/or wage

records.

        27.     Upon information and belief, Samuel Mehdizadeh is actively involved in

managing the day to day operations of U.S. Nonwovens.

        28.     Upon information and belief, at all times relevant, Samuel Mehdizadeh has also

had the power to stop any illegal pay practices that harmed Plaintiffs.




                                                -5-
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page66ofof31
                                                                  31PageID
                                                                     PageID#:#:557
                                                                                3103




        29.    Samuel Mehdizadeh is an employer within the meaning of the FLSA and the

NYLL, and at all times relevant, employed and/or jointly employed Plaintiffs and similarly

situated employees.

                                        Rody Mehdizadeh

        30.    Upon information and belief Rody Mehdizadeh is a resident of the State of New

York.

        31.    Upon information and belief, at all relevant times, Rody Mehdizadeh has been a

shareholder of U.S. Nonwovens.

        32.    Rody Mehdizadeh is the Chief Operating Officer of U.S. Nonwovens.

        33.    Upon information and belief, at all relevant times, Rody Mehdizadeh has had

power over personnel decisions at U.S. Nonwovens, including the power to hire and fire

employees, set their wages, and otherwise control the terms and conditions of their employment.

        34.    Upon information and belief, at all relevant times, Rody Mehdizadeh has had

power over payroll decisions at U.S. Nonwovens, including the power to retain time and/or wage

records.

        35.    Upon information and belief, Rody Mehdizadeh is actively involved in managing

the day to day operations of U.S. Nonwovens.

        36.    Upon information and belief, at all times relevant, Rody Mehdizadeh has also had

the power to stop any illegal pay practices that harmed Plaintiffs.

        37.    Rody Mehdizadeh is an employer within the meaning of the FLSA and the

NYLL, and at all times relevant, employed and/or jointly employed Plaintiff and similarly

situated employees.




                                                -6-
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page77ofof31
                                                                  31PageID
                                                                     PageID#:#:558
                                                                                3104




                                       Shervin Mehdizadeh

       38.     Upon information and belief Shervin Mehdizadeh is a resident of the State of

New York.

       39.     Upon information and belief Shervin Mehdizadeh is an Officer of U.S.

Nonwovens.

       40.     Upon information and belief, at all relevant times, Shervin Mehdizadeh has been a

shareholder of U.S. Nonwovens.

       41.     By agreement dated January 2, 1997, US Nonwovens hired Shervin Mehdizadeh

as the Assistant Manager.

       42.     Since becoming the Assistant Manager of U.S. Nonwovens in January 2007,

Shervin Mehdizadeh has served in various capacities for U.S. Nonwovens.

       43.     Shervin Mehdizadeh is the Chief Executive Officer of U.S. Nonwovens.

       44.     Upon information and belief, at all relevant times, Shervin Mehdizadeh has had

power over personnel decisions at U.S. Nonwovens, including the power to hire and fire

employees, set their wages, and otherwise control the terms and conditions of their employment.

       45.     Upon information and belief, at all relevant times, Shervin Mehdizadeh has had

power over payroll decisions at U.S. Nonwovens, including the power to retain time and/or wage

records.

       46.     Upon information and belief, Shervin Mehdizadeh is actively involved in

managing the day to day operations of U.S. Nonwovens.

       47.     Upon information and belief, at all times relevant, Shervin Mehdizadeh has also

had the power to stop any illegal pay practices that harmed Plaintiffs.




                                                -7-
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page88ofof31
                                                                  31PageID
                                                                     PageID#:#:559
                                                                                3105




        48.     Shervin Mehdizadeh is an employer within the meaning of the FLSA and the

NYLL, and at all times relevant, employed and/or jointly employed Plaintiff and similarly

situated employees.

                                 JURISDICTION AND VENUE

        49.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 1337

and jurisdiction over Plaintiff's state law claims pursuant to 28 U.S.C. § 1367.

        50.     This Court also has jurisdiction over Plaintiffs’ claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

        51.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §

2201 and 2202.

        52.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claims

occurred in this district.

                             COLLECTIVE ACTION ALLEGATIONS

        53.     Plaintiffs bring the First and Second Causes of Action, on behalf of themselves

and all similarly situated persons – non-exempt factory workers employed by U.S. Nonwovens

in New York - who elect to opt-in to this action (the "FLSA Collective") pursuant to 29 U.S.C.

216.

        54.     Consistent with the Defendants’ policy and practice, the Plaintiffs and the FLSA

Collective were not paid overtime promptly as required by the FLSA and the supporting

regulations.




                                                -8-
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page99ofof31
                                                                  31PageID
                                                                     PageID#:#:560
                                                                                3106




       55.      Consistent with Defendants’ policy and pattern or practice, Plaintiffs and the

FLSA Collective were not paid premium overtime compensation for all hours worked beyond 40

per workweek.

       56.      All of the work that Plaintiffs and the FLSA Collective have performed has been

assigned by Defendants, and/or Defendants have been aware of all of the work that Plaintiffs and

the FLSA Collective have performed.

       57.      As part of its regular business practice, Defendants have intentionally, willfully,

and repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff and the FLSA Collective. This policy and pattern or practice includes, but is not limited

to:

                (a) willfully failing to properly record all hours worked;

                (b) willfully failing to pay overtime earned on the regular pay day for the period

                   in which such workweek ends;

                (c) willfully delaying the payment of overtime for a period longer than is

                   reasonably necessary for the employer to compute and arrange for payment of

                   the amount due;

                (d) willfully failing to pay its employees, including Plaintiffs and the FLSA

                   Collective, premium overtime wages for hours that they worked in excess of

                   40 hours per workweek; and

                (e) Willfully failing to record all of the time that its employees, including

                   Plaintiffs and the FLSA Collective, have worked for the benefit of

                   Defendants.




                                                 -9-
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page10
                                                            10ofof31
                                                                   31PageID
                                                                      PageID#:#:561
                                                                                 3107




        58.     Defendants' unlawful conduct, as described in this Class Action Complaint, is

 pursuant to a corporate policy or practice of:

                (a) Failing to establish and/or implement procedures to assure the proper

                    recording of hours worked by members of the collective despite a history of

                    complaints spanning over 12 years;

                (b) Failing to establish and/or implement procedures to assure the proper

                    recording and payment of overtime;

                (c) Failing to establish and/or implement procedures to assure payment of

                    overtime earned on the regular pay day for the period in which such

                    workweek ends;

                (d) Failing to establish and/or implement procedures to assure prompt payment of

                    overtime, and instead implementing procedures that resulted in the delay of

                    payment of overtime for a period longer than reasonably necessary.

        59.     Defendants are aware or should have been aware that federal law required them to

 properly record all hours worked by the collective;

        60.     Defendants are aware or should have been aware that federal law required them to

 properly pay for all employees performing non-exempt duties an overtime premium for hours

 worked in excess of 40 per workweek.

        61.     Defendants are or should have been aware that federal law required them to

 promptly pay the collective overtime premiums.

        62.     Plaintiffs and the FLSA Collective perform or performed the same primary duties.

        63.     Defendants' unlawful conduct has been widespread, repeated, and consistent.




                                                  - 10 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page11
                                                            11ofof31
                                                                   31PageID
                                                                      PageID#:#:562
                                                                                 3108




                                  CLASS ACTION ALLEGATIONS

        64.       Plaintiffs bring the Third, Fourth, Fifth, Sixth and Seventh Causes of Action,

 NYLL claims, under Rule 23 of the Federal Rules of Civil Procedure, on behalf of themselves

 and a class of persons consisting of all non-exempt workers employed by U.S. Nonwovens in

 New York for the six year period prior to the filing of this complaint and up to the date of final

 judgment in this matter (the "Rule 23 Class").

        65.       Excluded from the Rule 23 Class are Defendants, Defendants' legal

 representatives, officers, directors, assigns, and successors, or any individual who has, or who at

 any time during the class period has had, a controlling interest in Defendants; the Judge(s) to

 whom this case is assigned and any member of the Judges' immediate family; and all persons

 who will submit timely and otherwise proper requests for exclusion from the Rule 23 Class.

        66.       The members of the Rule 23 Class are so numerous that joinder of all members is

 impracticable.

        67.       Upon information and belief, the size of the Rule 23 Class is at least 250

 individuals. Although the precise number of such employees is unknown, the facts on which the

 calculation of that number depends are presently within the sole control of Defendants.

        68.       Defendants have acted or have refused to act on grounds generally applicable to

 the Rule 23 Class, thereby making appropriate final injunctive relief or corresponding

 declaratory relief with respect to the Rule 23 Class as a whole.

        69.       Common questions of law and fact exist as to the Rule 23 Class that predominate

 over any questions only affecting them individually and include, but are not limited to, the

 following:




                                                  - 11 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page12
                                                            12ofof31
                                                                   31PageID
                                                                      PageID#:#:563
                                                                                 3109




                (a) whether Defendants violated NYLL Articles 6 and 19, and the supporting

                    New York State Department of Labor regulations;

                (b) whether Defendants correctly compensated Plaintiffs and the Rule 23 Class

                    for hours worked in excess of 40 hours per workweek;

                (c) whether Defendants failed to timely pay Plaintiffs and the Rule 23 Class

                    wages and overtime premiums as required by Section 191 of the NYLL;

                (d) whether Defendants failed to provide Plaintiffs and the Rule 23 Class spread-

                    of-hours pay;

                (e) whether Defendants failed to provide Plaintiffs and the Rule 23 Class with

                    wage notices as required by Section 195.1 of the NYLL;

                (f) whether Defendants failed to keep true and accurate time and pay records for

                    all hours worked by Plaintiff and the Rule 23 Class, and other records required

                    by the NYLL;

                (g) whether Defendants' policy of failing to pay workers was instituted willfully

                    or with reckless disregard of the law; and

                (h) The nature and extent of class-wide injury and the measure of damages for

                    those injuries.

        70.     The claims of Plaintiffs are typical of the claims of the Rule 23 Class they seek to

 represent. Plaintiffs and all of the Rule 23 Class members work, or have worked, for Defendants

 as factory workers in the State of New York. Plaintiffs and the Rule 23 Class members enjoy the

 same statutory rights under the NYLL to be paid for all hours worked, to be paid overtime

 wages, to be paid in a timely manner, to be paid spread of hours pay, to receive the notice

 prescribed by NYLL §195, and to be provided with an accurate statement of wages. Plaintiffs



                                                - 12 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page13
                                                            13ofof31
                                                                   31PageID
                                                                      PageID#:#:564
                                                                                 3110




 and the Rule 23 Class members have all sustained similar types of damages as a result of

 Defendants' failure to comply with the NYLL. Plaintiffs and the Rule 23 Class members have all

 been injured in that they have been uncompensated or under-compensated due to Defendants'

 common policies, practices, and patterns of conduct.

         71.     Plaintiffs will fairly and adequately represent and protect the interests of the

 members of the Rule 23 Classes. Plaintiffs understand that as class representatives, they assume

 a fiduciary responsibility to the class to represent its interests fairly and adequately. Plaintiffs

 recognize that as class representatives, they must represent and consider the interests of the class

 just as they would represent and consider their own interests. Plaintiffs understand that in

 decisions regarding the conduct of the litigation and its possible settlement, they must not favor

 their own interests over the class. Plaintiffs recognize that any resolution of a class action must

 be in the best interest of the class. Plaintiffs understand that in order to provide adequate

 representation, they must be informed of developments in litigation, cooperate with class

 counsel, and testify at depositions and/or trial. Plaintiffs have retained counsel competent and

 experienced in complex class actions and employment litigation. There is no conflict between

 Plaintiffs and the Rule 23 members.

         72.     A class action is superior to other available methods for the fair and efficient

 adjudication of this litigation. The members of the Rule 23 Class have been damaged and are

 entitled to recovery as a result of Defendants' violations of the NYLL, as well as their common

 and uniform policies, practices, and procedures. Although the relative damages suffered by

 individual Rule 23 Class members are not de minimis, such damages are small compared to the

 expense and burden of individual prosecution of this litigation. The individual Plaintiffs lack the

 financial resources to conduct a thorough examination of Defendants' timekeeping and



                                                  - 13 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page14
                                                            14ofof31
                                                                   31PageID
                                                                      PageID#:#:565
                                                                                 3111




 compensation practices and to prosecute vigorously a lawsuit against Defendants to recover such

 damages. In addition, class litigation is superior because it will obviate the need for unduly

 duplicative litigation that might result in inconsistent judgments about Defendants' practices.

        73.     This action is properly maintainable as a class action under Federal Rule of Civil

 Procedure 23(b)(3).

        74.     This action is properly maintainable as a class action under Federal Rule of Civil

 Procedure 23(b)(2) in that the defendants have acted or refused to act on grounds that apply

 generally to the class, so that final injunctive relief or corresponding declaratory relief is

 appropriate respecting the class as a whole.

        75.     This action is properly maintainable as a class action under Federal Rule of Civil

 Procedure 23(b)(1)(B) in that prosecuting separate actions by individual class members would

 create a risk of adjudications with respect to individual class members that, as a practical matter,

 would be dispositive of the interests of the other members not parties to the individual

 adjudications or would substantially impair or impede their ability to protect their interests.

                             PLAINTIFFS’ FACTUAL ALLEGATIONS

        76.     Consistent with their policies and patterns or practices as described herein,

 Defendants harmed Plaintiffs individually as follows:


                  Efrain Danilo Mendez a/k/a Efrain D. Mendez-Rivera (Mendez)

   (Overtime, Delayed Payment of Overtime, Spread of Hours Pay & Wage Notice Violations)

        77.     Plaintiff Mendez was employed as a “pallet loader” at the Defendants’ factory

 located in Brentwood, New York from on or about May 2012 until November 2012.

        78.     Plaintiff Mendez’ shift hours were from 4:30 PM until 3:00 AM the following

 morning, with a ½ hour break for lunch.


                                                  - 14 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page15
                                                            15ofof31
                                                                   31PageID
                                                                      PageID#:#:566
                                                                                 3112




        79.    With rare exceptions, Plaintiff Mendez worked his shift hours for the entire

 course of his employment with Defendants.

        80.    Plaintiff Mendez typically worked five days per week (Monday-Friday), but on

 occasion worked six days per week. On those weeks that he worked five days, he worked

 approximately 50 hours per week. On those weeks that he worked six days per week, he worked

 approximately 60 hours per week.

        81.    During his employment with the Defendants, Plaintiff Mendez’ regular rate was

 $7.25 per hour.

        82.    Despite the fact that Plaintiff Mendez worked a “spread of hours” in excess of ten

 for virtually every day that he was employed by the Defendants, Defendants did not pay Plaintiff

 Mendez spread of hours pay as required by 12 NYCRR §§142-2.4 and 142-2.18.

        83.    Intermittently throughout his employment, overtime hours were missing from the

 Plaintiff Mendez’ paycheck.    Upon complaining of the underpayment to his supervisors, the

 overtime hours would be paid approximately one month after the overtime earnings were earned.

        84.    Plaintiff Mendez cannot recall precisely the amount of overtime that was delayed.

 Plaintiff Oliva estimates that the defendants delayed in paying him between 5-10 hours of

 overtime during the course of his employment.

        85.    The precise amount of overtime that was paid on a delayed basis and the length in

 delay of payment is known to the defendants.

        86.    In addition, Plaintiff Mendez was not paid approximately 3 hours of overtime

 during the course of his employment with Defendants, despite the fact that repeated complaints

 were made to his supervisor.




                                                - 15 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page16
                                                            16ofof31
                                                                   31PageID
                                                                      PageID#:#:567
                                                                                 3113




          87.   Plaintiff Mendez cannot recall with precision the amount of overtime that remains

 unpaid. However, the amount of overtime that is owed by Defendants to Plaintiff Mendez is

 known to the Defendants and can be determined through an examination of the defendant’s shift

 records, payroll records, and computerized timekeeping records.

          88.   Defendants never provided Plaintiff Mendez a wage notice in conformity with the

 requirements of NYLL §195.

                               Aldraily Alberto Coiscou (Coiscou)

                        (Spread of Hours Pay and Wage Notice Violation)

          89.   Plaintiff Coiscou was employed by Defendants from August 2012 until

 September 2012.

          90.   Plaintiff Coiscou started as a machine operator, and then was assigned to moving

 boxes to pallets, wrapping the pallets, and moving them to another area.

          91.   For approximately the first two weeks of his employment with the Defendants,

 Plaintiff Coiscou worked from approximately 4:30 PM until 3:00 AM the following morning, at

 least four days per week.

          92.   During the last two weeks of Plaintiff Coiscou’s employment with the Defendants

 he worked from approximately 4:30 PM until 5:00 AM, at least four days per week.

          93.   With rare exceptions, Plaintiff Cosicou always worked a spread of hours in excess

 of 10.

          94.   During his employment with the Defendants, Plaintiff Coiscou’s regular rate was

 $7.25 per hour.

          95.   Defendants did not pay Plaintiff Coiscou spread of hours pay as required by 12

 NYCRR §§142-2.4 and 142-2.18.



                                               - 16 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page17
                                                            17ofof31
                                                                   31PageID
                                                                      PageID#:#:568
                                                                                 3114




        96.     Defendants never provided Plaintiff Coiscou a wage notice in conformity with the

 requirements of NYLL §195.

                     Fernando Molina a/k/a Jorge Luis Flores Larios (Molina)

               (Unpaid Overtime, Spread of Hours Pay & Wage Notice Violations)

        97.     Plaintiff Fernando Molina a/k/a Jorge Luis Flores Larios (Molina) was employed

 by Defendants from August 10, 2010 until October 14, 2012.

        98.     From August 2010 until January 2011 Plaintiff Molina earned the minimum wage

 ($7.25/hour) as a forklift operator. In approximately January 2011 Mr. Molina’s regular rate

 was increased to $9.0 per hour. In approximately March or April 2011 he was promoted to

 “Production Supervisor”, and his regular rate was increased to $12.00/hour. In September 2012

 his title was changed to “Warehouse Manager” but he did not receive an increase in pay.

        99.     During his employment with the Defendants Plaintiff Molina consistently worked

 a spread of hours in excess of 10.

        100.    Defendants never paid Plaintiff Molina spread of hours pay as required by 12

 NYCRR §§142-2.4 and 142-2.18.

        101.    During his employment with the Defendants, Plaintiff Molina consistently worked

 in excess of 40 hours per week.

        102.    Throughout the entire course of his employment with U.S. Nonwovens there were

 consistently one or two overtime hours “missing” from Mr. Molina’s paycheck.

        103.    Mr. Molina would regularly complain about the missing hours to his supervisor.

 Despite repeated complaints regarding the defendants failure to pay for all overtime hours

 worked, these conditions continued until the defendant’s termination in October 2012.




                                               - 17 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page18
                                                            18ofof31
                                                                   31PageID
                                                                      PageID#:#:569
                                                                                 3115




        104.    Plaintiff Molina cannot recall with precision the amount of overtime that remains

 unpaid. However, the amount of overtime that is owed by Defendants to Plaintiff Molina is

 known to the Defendants and can be determined through an examination of the defendant’s shift

 records, payroll records, and computerized timekeeping records.

        105.    In addition, in December 2011 Plaintiff Molina worked 96 hours during one

 week. At the end of the week he was only paid for 70 hours.    He continued to complain about

 not being paid for this overtime until he was fired in October 2012.

        106.    These 26 overtime hours earned in December 2011 are still unpaid.

        107.    Defendants never provided Plaintiff Molina a wage notice in conformity with the

 requirements of NYLL §195.

                               Siryi Nayrobik Melendez (Melendez)

                (Unpaid Overtime, Unpaid Straight Wages & Spread of Hours Pay)

        108.    Plaintiff Melendez was employed as a worker at the Defendants’ factory located

 in Brentwood, New York from on or about September 4, 2012 to September 18, 2012. She

 packed containers of “wipes” that were coming off of the production line into boxes.

        109.    Plaintiff Melendez’ regular rate of pay for the entire course of her employment

 was $7.25/hour.

        110.    Plaintiff Melendez’ scheduled shift was from 4:30 PM-3:00 AM.

        111.    Every day that the Plaintiff Melendez worked for the defendants, she worked a

 spread of hours of more than 10.

        112.    During her first week she worked five days and approximately 50 hours. She

 was only paid for 40 hours. During her second week she worked five days and approximately

 50 hours. She was only paid for 30 hours.



                                               - 18 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page19
                                                            19ofof31
                                                                   31PageID
                                                                      PageID#:#:570
                                                                                 3116




        113.   Although she complained to her supervisor, she was never paid for the 30 missing

 hours. Approximately 10 of these hours were “regular hours”, and 20 were “overtime hours.”

        114.   Defendants did not pay Plaintiff Melendez spread of hours pay as required by 12

 NYCRR §§142-2.4 and 142-2.18.

        115.   After two weeks, Plaintiff Melendez resigned.

        116.   The precise amount of overtime and regular wages that are owed by Defendants

 to Plaintiff Melendez is known to the Defendants and can be determined through an examination

 of the defendant’s shift records, payroll records, and computerized timekeeping records.

        117.   Defendants never provided Plaintiff Melendez a wage notice in conformity with

 the requirements of NYLL §195.

                                    Rene Alberto Oliva (Oliva)

           (Unpaid Overtime, Delayed Payment of Overtime, and Spread of Hours Pay)

        118.   Plaintiff Oliva was employed by the Defendants from on or about August 20,

 2012 to November 2012.

        119.   During the first two weeks of his employment, Plaintiff Oliva worked from

 approximately 4:00 PM until 5:00 AM the following morning. During these two weeks Plaintiff

 Oliva’s spread of hours was approximately 13.

        120.   For the remainder of his employment, Plaintiff Oliva’s scheduled shift was from

 4:00 PM until 3:30 AM the following morning, and his spread of hours was approximately 10.5.

        121.   During the entire course of his employment, Plaintiff Oliva’s scheduled shift

 encompassed a spread of hours in excess of 10.

        122.   During his employment with the Defendants, Plaintiff Oliva’s regular rate was

 $7.25 per hour.



                                               - 19 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page20
                                                            20ofof31
                                                                   31PageID
                                                                      PageID#:#:571
                                                                                 3117




        123.    Defendants did not pay Plaintiff Oliva spread of hours pay as required by 12

 NYCRR §§142-2.4 and 142-2.18.

        124.    During his employment with the Defendants, Plaintiff Oliva regularly worked in

 excess of 40 hours per week.

        125.    Several times during the course of Mr. Oliva’s employment with the plaintiffs

 there were overtime hours inexplicably missing from his paycheck.

        126.    Mr. Oliva complained to Mike Ortiz, his manager. Mike Ortiz had no

 explanation as to why this was happening, and just said “we’ll put it in your check next week.”

        127.    The next week would come and hours would still be missing from the paycheck,

 and Mr. Ortiz would again say the same thing.

        128.    These overtime payments were delayed for up to one month.

        129.    Plaintiff Oliva cannot recall precisely the amount of overtime that was delayed.

 Plaintiff Oliva estimates that the defendants delayed in paying him between 5-10 hours of

 overtime during the course of his employment.

        130.    The precise amount of overtime that was paid on a delayed basis, the length in

 delay of payment is known to the defendants.

        131.    In addition, Plaintiff Oliva was not paid approximately 2 hours of overtime during

 the course of his employment with Defendants.

        132.    Plaintiff cannot recall with precision the amount of overtime that remains unpaid.

 However, the amount of overtime that is owed by Defendants to Plaintiff Oliva is known to the

 Defendants and can be determined through an examination of the defendant’s shift records,

 payroll records, and computerized timekeeping records.




                                                - 20 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page21
                                                            21ofof31
                                                                   31PageID
                                                                      PageID#:#:572
                                                                                 3118




         133.   Defendants never provided Plaintiff Oliva a wage notice in conformity with the

 requirements of NYLL §195.

                                 Juan Flores-Larios (Flores-Larios)

                         (Spread of Hours Pay & Wage Notice Violations)

         134.   The Plaintiff Flores-Larios was employed at the defendant’s warehouse as a fork

 lift operator and material handler from on or about May 7, 2012 through August or September of

 2012.

         135.   During the course of his employment with U.S. Nonwovens, Plaintiff Flores-

 Larios’ regular rate was $7.25 per hour.

         136.   During his employment with the Defendants, Plaintiff Flores-Larios worked a

 spread of hours exceeding 10.

         137.   Defendants did not pay Plaintiff Flores-Larios’ spread of hours pay as required by

 12 NYCRR §§142-2.4 and 142-2.18.

         138.   Defendants never provided Plaintiff Flores-Larios a wage notice in conformity

 with the requirements of NYLL §195.




                                               - 21 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page22
                                                            22ofof31
                                                                   31PageID
                                                                      PageID#:#:573
                                                                                 3119




                                       Ramiro Cordova (Cordova)

                 (Overtime, Delay in Payment of Overtime and Wage Notice Violations)

          139.     Ramiro Cordova was employed for U.S. Nonwovens from May 23, 2001 until

 January 11, 2013.

          140.     He was initially hired as a Machine Operator, but worked in various capacities

 until his termination on January 11, 2013.

          141.     From the very beginning of his employment in 2001 until January 11, 2013,

 regardless of the method used by U.S. Nonwovens to record working hours, Ramiro Cordova

 heard complaints from co-workers regarding overtime hours missing from their paychecks.

          142.     Plaintiff Cordova was often was missing one or two hours of overtime from his

 paychecks.

          143.     Upon complaining to his supervisors, he was often told “Malik [in payroll]

 doesn’t have time.”

          144.     Once Plaintiff Cordova went directly to “Malik” and told him “I’m not so new

 here that you can be doing this to me.” The next week he was paid the hours that had been

 missing from his check during the prior pay-period.

          145.     In 2008 Mr. Cordova worked 57 ½ hours in one week. He was only paid for 40

 hours.

          146.     When he complained to Rafael Bobea (his supervisor), Mr. Bobea responded

 “Man does not live by bread alone.”

          147.     Despite repeated complaints to his supervisor he has not been paid for this

 overtime.

          148.     In 2010 he was again missing three overtime hours from his paycheck.



                                                  - 22 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page23
                                                            23ofof31
                                                                   31PageID
                                                                      PageID#:#:574
                                                                                 3120




        149.    He made repeated complaints to the night manager, Mike Ortiz, who responded

 that he would bring it to Shervin Mehdizadeh’s attention, but that he “wasn’t sure” whether

 Shervin Mehdizadeh would “approve” the overtime or not.

        150.    This overtime was also never paid. The excuse given by Mike Ortiz was that the

 request to be paid overtime was made “too late.”

        151.    Supervisors at U.S. Nonwovens often blamed the missing overtime hours on

 employees, saying that they had not “punched” correctly. However, Ramiro Cordova heard

 complaints regarding missing overtime hours regardless of the time clock or time recording

 method used for the entire twelve year period that he was employed by US Nonwovens.

        152.    Plaintiff cannot recall with precision the amount of overtime that remains unpaid,

 or the amount of overtime wages that were unreasonably delayed. However, this information is

 known to the Defendants and can be determined through an examination of the defendant’s shift

 records, payroll records, and computerized timekeeping records.

        153.    Defendants never provided Plaintiff Cordova a wage notice in conformity with

 the requirements of NYLL §195.

                                           Daniel Sante

                                   (Spread of Hours Premium)

        154.    Mr. Sante has worked for U.S. Nonwovens in various capacities from August

 2010 until the present time.

        155.    From August 2010 until April 2011 Mr. Sante earned $7.25 per hour. During

 that time he regularly worked a spread of hours exceeding 10.

        156.    He was not paid the spread of hours premium.




                                               - 23 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page24
                                                            24ofof31
                                                                   31PageID
                                                                      PageID#:#:575
                                                                                 3121




        157.      Since the commencement of this lawsuit, the factory has reduced the spread of

 hours worked by employees so that the spread of hours does not exceed 10.

                                     FIRST CAUSE OF ACTION

                  Fair Labor Standards Act — Untimely Payment of Overtime Wages

               (On behalf of Plaintiffs Mendez, Oliva, Cordova and the FLSA Collective)

        158.      Plaintiffs reallege and incorporate by reference all allegations in all preceding

 paragraphs.

        159.      The overtime wage provisions set forth in the FLSA, 29 U.S.C. § 201 et seq., and

 the supporting federal regulations, apply to Defendants and protect Plaintiffs and the FLSA

 Collective.

        160.      Defendants failed to pay Plaintiffs and the FLSA Collective overtime wages to

 which they are entitled under the FLSA in a timely manner consistent with the FLSA and the

 supporting regulations, and more specifically 29 C.F.R. § 778.106.

        161.      Through their knowing or intentional failure to pay Plaintiff and the members of

 the FLSA Collective overtime wages in a timely manner, Defendants have willfully violated the

 Fair Labor Standards Act.

        162.      Due to Defendants' violations of the FLSA, Plaintiffs and the FLSA Collective are

 entitled to recover from Defendants liquidated damages for all wages not paid in a timely

 manner, as provided for by FLSA, 29 U.S.C. § 216, reasonable attorneys' fees, costs, and pre-

 judgment and post-judgment interest.




                                                  - 24 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page25
                                                            25ofof31
                                                                   31PageID
                                                                      PageID#:#:576
                                                                                 3122




                                  SECOND CAUSE OF ACTION

                            Fair Labor Standards Act - Overtime Wages

            (Brought on behalf of Plaintiffs Mendez, Molina, Melendez, Oliva, Cordova

                                      and the FLSA Collective)

        163.    Plaintiffs reallege and incorporate by reference all allegations in all preceding

 paragraphs.

        164.    The overtime wage provisions set forth in the FLSA, 29 U.S.C. § 201 et seq., and

 the supporting federal regulations, apply to Defendants and protect Plaintiffs and the FLSA

 Collective.

        165.    Defendants have failed to pay Plaintiffs and the FLSA Collective overtime wages

 for all of the hours they worked in excess of 40 hours in a work week.

        166.    As a result of Defendants' unlawful acts, Plaintiffs and the FLSA Collective have

 been deprived of overtime compensation and other wages in amounts to be determined at trial,

 and are entitled to recovery of such amounts, liquidated damages, prejudgment interest,

 attorneys' fees, costs, and other compensation pursuant to 29 U.S.C. § 216(b).

        167.    Defendants' unlawful conduct, as described in this Class Action Complaint, has

 been willful and intentional. Defendants were aware or should have been aware that the practices

 described in this Class Action Complaint were unlawful. Defendants have not made a good faith

 effort to comply with the FLSA with respect to the compensation of Plaintiffs and the FLSA

 Collective.

        168.    Because Defendants' violations of the FLSA have been willful, a three-year

 statute of limitations applies, pursuant to 29 U.S.C. § 255.




                                                - 25 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page26
                                                            26ofof31
                                                                   31PageID
                                                                      PageID#:#:577
                                                                                 3123




                                  THIRD CAUSE OF ACTION

                      New York Labor Law Article 19— Unpaid Overtime

           (Brought on behalf of Plaintiffs Mendez, Molina, Melendez, Oliva, Cordova

                               and the members of a Rule 23 Class)

        169.   Plaintiffs reallege and incorporate by reference all allegations in all preceding

 paragraphs.

        170.   The overtime wage provisions of Article 19 of the NYLL and its supporting

 regulations apply to Defendants, and protect Plaintiffs and the members of the Rule 23 Class.

        171.   Defendants have failed to pay Plaintiffs and the members of the Rule 23 Class

 overtime wages to which they are entitled under the NYLL and the supporting New York State

 Department of Labor Regulations.

        172.   Through their knowing or intentional failure to pay Plaintiff and the members of

 the Rule 23 Class overtime wages for hours worked in excess of 40 hours per week, Defendants

 have willfully violated the NYLL Article 19, §§ 650 et seq., and the supporting New York State

 Department of Labor Regulations.

        173.   Due to Defendants' violations of the NYLL, Plaintiff and the members of the Rule

 23 Class are entitled to recover from Defendants their unpaid overtime wages, liquidated

 damages, as provided for by NYLL Article 6, § 198, reasonable attorneys' fees, costs, and pre-

 judgment and post-judgment interest.




                                               - 26 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page27
                                                            27ofof31
                                                                   31PageID
                                                                      PageID#:#:578
                                                                                 3124




                                  FOURTH CAUSE OF ACTION

                 New York Labor Law Article 19— Untimely Payment of Wages

  (Brought on behalf of Plaintiffs Mendez, Oliva, Cordova and the members of a Rule 23 Class)

        174.    Plaintiffs reallege and incorporate by reference all allegations in all preceding

 paragraphs.

        175.    The wage provisions of Article 6 of the NYLL, specifically NYLL §191 and its

 supporting regulations apply to Defendants, and protect Plaintiffs and the members of the Rule

 23 Class.

        176.    Defendants have repeatedly failed to pay Plaintiffs and the members of the Rule

 23 Class overtime wages to which they are entitled under the NYLL and the supporting New

 York State Department of Labor Regulations in a timely manner consistent with NYLL §191.

        177.    Through their knowing or intentional failure to pay Plaintiff and the members of

 the Rule 23 Class overtime wages in a timely manner, Defendants have willfully violated the

 NYLL Article 19, §§ 650 et seq., and the supporting New York State Department of Labor

 Regulations.

        178.    Due to Defendants' violations of the NYLL, Plaintiff and the members of the Rule

 23 Class are entitled to recover from Defendants liquidated damages for all wages not paid in a

 timely manner, as provided for by NYLL Article 6, § 198, reasonable attorneys' fees, costs, and

 pre-judgment and post-judgment interest.




                                                - 27 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page28
                                                            28ofof31
                                                                   31PageID
                                                                      PageID#:#:579
                                                                                 3125




                                    FIFTH CAUSE OF ACTION

                            New York Labor Law — Spread of Hours Pay

 (Brought on behalf of Plaintiffs Mendez, Coiscou, Molina, Melendez, Oliva, Flores-Larios, Sante

                                and the members of a Rule 23 Class)

        179.   Plaintiffs reallege and incorporate by reference all allegations in all preceding

 paragraphs.

        180.   Defendants have willfully failed to pay Plaintiffs and the members of the Rule 23

 Class additional compensation of one hour's pay at the minimum hourly wage rate for each day

 during which the spread of hours exceeded10.

        181.   By Defendants' failure to pay Plaintiff and the members of the Rule 23 Class

 spread of hours pay, Defendants have willfully violated the NYLL Article 19, §§ 650 et seq. and

 the supporting New York State Department of Labor regulations specifically 12 NYCRR §§142-

 2.4 and 142-2.18.

        182.   Due to Defendants' violations of the NYLL, Plaintiff and the members of the Rule

 23 Class are entitled to recover from Defendants their unpaid wages, liquidated damages, as

 provided for by NYLL Article 6, § 198, reasonable attorneys' fees, costs, and pre-judgment and

 post-judgment interest.

                                   SIXTH CAUSE OF ACTION

                           New York Labor Law —Wage Notice Violations

    (Brought on behalf of Plaintiffs Mendez, Coiscou, Molina, Melendez, Oliva, Flores-Larios,

                            Cordova, and the members of a Rule 23 Class)

        183.   Plaintiffs reallege and incorporate by reference all allegations in all preceding

 paragraphs.



                                                - 28 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page29
                                                            29ofof31
                                                                   31PageID
                                                                      PageID#:#:580
                                                                                 3126




        184.      The notice provisions of the Wage Theft Prevention Act, Article 6 of the NYLL

 and its supporting regulations apply to Defendants, and protect Plaintiffs and the members of the

 Rule 23 Class.

        185.      NYLL §195-1(a) requires an employer to “provide his or her employees, in

 writing in English and in the language identified by each employee as the primary language of

 such employee, at the time of hiring, and on or before February first of each subsequent year of

 the employee's employment with the employer, a notice containing the following information:

 the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

 piece, commission, or other; allowances, if any, claimed as part of the minimum wage, including

 tip, meal, or lodging allowances; the regular pay day designated by the employer in accordance

 with section one hundred ninety-one of this article…”

        186.      Defendants have failed to comply with the notice provisions of the Wage Theft

 Prevention Act, and more specifically NYLL §195-1.

        187.      Due to Defendants' violations of the NYLL, Plaintiff and the members of the Rule

 23 Class are entitled to recover from Defendants the sum of $50 per week, up to a total of $2,500

 per employee, as provided for by NYLL Article 6, § 198-1-b.


                                   SEVENTH CAUSE OF ACTION

                          New York State Common Law Breach of Contract

           (Brought on behalf of Plaintiff Melendez and the members of a Rule 23 Class)

        188.      Plaintiffs reallege and incorporate by reference each allegation contained in the

 paragraphs above, and by reference replead and incorporate them as though fully set forth here.

        189.      Plaintiffs and Defendants had a verbal employment contract.




                                                 - 29 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page30
                                                            30ofof31
                                                                   31PageID
                                                                      PageID#:#:581
                                                                                 3127




         190.      Specifically, Defendants agreed to pay Plaintiffs a for the first 40 hours worked at

 the regular rate of pay, and all hours worked in excess of 40 hours per week at the overtime rate.

         191.      Plaintiffs assert this Seventh Cause of Action to the extent that it is not duplicative of

 relief available to the plaintiffs under the FLSA or the NYLL, in that this cause of action seeks unpaid

 straight wages.

         192.      By failing to pay Plaintiffs for all non-overtime hours worked at the agreed upon

 rates, the Defendants breached their contract of employment with Plaintiffs.

                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, individually and on behalf of all other similarly situate

 persons, respectfully request that this Court grant the following relief:

         a)        That, at the earliest possible time, Plaintiffs be allowed to give notice of this

 collective action, or that the Court issue such notice, to all present and former non-exempt

 factory workers who have been employed by U.S. Nonwovens in the State of New York at any

 time during the six years immediately preceding the filing of this suit, up through and including

 the date of this Court's issuance of court-supervised notice; Such notice shall inform them that

 this civil action has been filed, of the nature of the action, and of their right to join this lawsuit if

 they believe they were denied proper wages;

         b)        Certification of this case as a class action pursuant to Rule 23 of the Federal Rules

 of Civil Procedure;

         c)        Designation of Plaintiffs as representatives of the Rule 23 Class and counsel of

 record as Class Counsel;

         d)        Issuance of a declaratory judgment that the practices complained of in this Class

 Action Complaint are unlawful under the FLSA, 29 U.S.C. 201 et seq.;



                                                       - 30 -
Case 2:12-cv-05583-SIL
  Case 2:12-cv-05583-SILDocument 262-1
                          Document     Filed03/12/14
                                   70 Filed  08/18/20 Page
                                                       Page31
                                                            31ofof31
                                                                   31PageID
                                                                      PageID#:#:582
                                                                                 3128




        e)     Issuance of a declaratory judgment that the practices complained of in this Class

 Action Complaint are unlawful under NYLL Article 6, §§ 190 et seq., NYLL Article 19, §§ 650

 et seq., and the supporting New York State Department of Labor Regulations;

        f)     Unpaid overtime pay and an amount equal to unpaid overtime as liquidated

 damages under the FLSA;

        g)     Liquidated damages permitted by law pursuant to the FLSA for untimely payment

 of wages;

        h)     Unpaid overtime pay, spread of hours pay and 100% liquidated damages

 permitted by law pursuant to the NYLL;

        i)     Liquidated damages permitted by law pursuant to the NYLL for untimely

 payment of wages;

        j)     Civil damages in the amount of $50 per week per employee for each violation of

 the notice provisions of the Wage Theft Prevention Act, up to a total of $2,500.00 per employee.

        k)     An injunction requiring Defendants to pay all statutorily required wages and cease

 the unlawful activity described herein pursuant to the NYLL;

        l)     Reasonable attorneys' fees and costs of the action; and

        m)     Such other relief as this Court shall deem just and proper.

 Dated: Glen Cove, New York
        March 12, 2014


                                             Respectfully Submitted,
                                             STEVEN J. MOSER, P.C.

                                             /s/ Steven John Moser
                                             3 School Street, Suite 207B
                                             Glen Cove, New York 11542
                                             (516) 671-1150  F (516) 882-5420
                                             stevenjmoserpc@gmail.com


                                               - 31 -
